Citation Nr: 1534647	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  08-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a torn medial meniscus of the right knee.

2.  Entitlement to service connection for a left leg disorder (other than a left knee disability).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran had active service from August 1958 to August 1961.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA) regional office (RO) located in Philadelphia, Pennsylvania.

In July 2010, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO located in Philadelphia, Pennsylvania.  A transcript of the proceeding has been associated with the claims file.  The Veteran also previously testified at a March 2008 Board hearing, after which a September 2008 Board decision denied the Veteran's original claims for service connection.  A November 2010 Board decision granted the Veteran's application to reopen the claims.

In November 2010 and November 2013, the Board remanded the Veteran's claims for further development.  These matters are now returned to the Board for further review.

Subsequently, the Board notes that an August 2014 rating decision granted service connection for right knee and left knee degenerative joint disease (DJD).  Because this constitutes a full grant of the benefit sought on appeal as to these issues, they are no longer before the Board.  See Holland v. Gober, 10 Vet.App. 433, 436 (1997) (grant of service connection during the appellate process is "a full award of benefits on the appeal.").

However, the Board emphasizes that the November 2013 Board remand included more generally the issue of entitlement to service connection for a right knee disorder and requested that a VA examination be conducted, in part, to provide an etiological opinion concerning the meniscus tear.  Therefore, the issue of entitlement to service connection for a right knee torn medial meniscus remains before the Board.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

This appeal was processed using the VBMS and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The issue of entitlement to an evaluation in excess of 10 percent for residuals of a right leg injury has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the AOJ for appropriate action.  See Form 21-526EZ, July 2014; Deferred Rating, July 2014.

The issue of entitlement to service connection for a left leg disorder (other than a left knee disability) is addressed in the REMAND portion of the decision below and is REMANDED to the agency of original jurisdiction (AOJ).


FINDING OF FACT

The most probative evidence of record shows that the Veteran's medial meniscus tear of the right knee was incurred in service.


CONCLUSION OF LAW

Service connection for a medial meniscus tear of the right knee is warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's claim for service connection for a medial meniscus tear of the right knee is granted, as explained below.  As such, the Board finds that any error under the VCAA with regard to the Veteran's claim is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a) (2015).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2015).

To establish service connection, the evidence generally must show: "(1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

For veterans who served on active duty continuously for 90 days or more during a period of war or after December 31, 1946, service connection may be awarded on a presumptive basis for certain listed "chronic" diseases in 38 C.F.R. § 3.309(a) that manifest to a compensable degree within a prescribed time period, which listed diseases do not include a meniscal tear.  38 U.S.C.A. §§ 1112, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

The Veteran claims entitlement to service connection for a right knee medical meniscus tear, which he asserts he incurred in service.  

Specifically, he testified at the Board hearing that in service, a 3/4 ton truck that was parked on a hill without the parking brake engaged rolled down the hill and pinned him against a wall at his legs.  He testified that he was on profile for two days.  He also reported to a VA clinician that he was taken by ambulance to a hospital in Germany for treatment.  See also VA treatment record, July 2006.  He testified that he has experienced pain since service that he treated with over-the-counter medications until around the time he filed his claim for service connection.

The Board notes by way of background that the Veteran is presently service connected for residuals of a right leg injury, right knee DJD, and left knee DJD, all granted relating to the reported truck incident in service.

Consistent with the Veteran's account, a March 1960 service treatment record reflects he was treated at the Army Hospital in Nurnberg Grafenwohr Annex for a right leg contusion with a hematoma, and was placed on a profile for 48 hours.  

Post-service, VA treatment records dated since 2004 reflect the Veteran reported his history of the truck injury in service, and that he was experiencing right knee pain and that his knees would give out.  See, e.g., March 2004, July 2004, July 2006, and February 2010.  An October 2004 private MRI of the Veteran's right knee from Dr. TB reflects an impression of a torn medial meniscus.

An April 2014 VA examination report reflects the Veteran's reported history of the truck injury in service, and a right knee meniscus tear was diagnosed based on the MRI.  In a May 2014 addendum VA medical opinion, the same VA examiner opined that it is at least as likely as not that the Veteran's right knee condition was related to the reported truck injury in service.  The VA examiner reasoned that the Veteran was shown to have incurred a knee injury in service, and the examiner cited the Veteran's DJD shown on x-rays.

Also of record is an August 2010 private medical opinion by Dr. S.L. in which she opined that it is highly likely that the Veteran's right knee medial meniscal tear shown on an MRI is related to his history in service of being pinned by a 3/4 ton truck.

In light of the above medical evidence of record linking the Veteran's right knee torn medial meniscus to the in-service truck incident, the Board finds that the preponderance of the evidence is in favor of granting the claim.  The Board emphasizes that the Veteran's service treatment records confirm that he incurred a right leg injury, and there is no medical opinion of record that contradicts the opinion of the April 2014 VA examiner, or the August 2010 private opinion of Dr. S.L.  Also, the Board emphasizes that there is no record of any post-service intercurrent injury.

Moreover, the above two positive opinions are entirely consistent with a December 2013 VA medical opinion in which a VA examiner opined that the Veteran's knee disorders are at least as likely as not related to his active service, albeit the examiner did not specify any particular knee condition, and albeit the examiner cited a reported 1959 "fall" incident rather than the 1960 truck pinning incident.  It is also consistent with a brief August 2010 opinion by Dr. M.M., a treating physician, in which he opined that the Veteran's right knee medial meniscal tear was possibly related to an injury in service, albeit Dr. M.M.'s opinion was posed in a speculative manner and without any rationale.  

The Board acknowledges that the March 1960 service treatment record specifically noted a right "leg" contusion and hematoma rather than specifying a "knee" injury.  Even so, the April 2014 VA examiner took into account the Veteran's reported history of the injury, his service treatment records, post-service treatment at the VA medical center, and his own examination of the Veteran and diagnostic testing, and opined that he did in fact incur his right knee medial meniscal tear (and DJD) in service in his reported truck incident.  The Veteran is already service-connected for the right knee DJD relating to that same incident based on the same VA examiner's opinion.  

Therefore, in summary, the Board concludes that service connection for a right knee medial meniscal tear is warranted.


ORDER

Entitlement to service connection for a medial meniscal tear of the right knee is granted.


REMAND

The Veteran also claims entitlement to service connection for a left leg disorder (other than a left knee disability) that he asserts was incurred in the same in-service incident involving being pinned against a wall by a 3/4 ton truck while stationed in Germany.

The Board notes by way of background that the Veteran is presently service connected for residuals of a right leg injury, right knee DJD, a right knee medial meniscus tear, and left knee DJD, all relating to the truck incident in service.

Most recently, in November 2013, the Board remanded the Veteran's left leg claim so that a VA medical opinion could be obtained to address the Veteran's claimed left leg disorder.

A December 2013 VA medical opinion reflects the VA examiner opined that the Veteran's disorders of both knees and of the left leg are at least as likely as not related to service, but the VA examiner did not articulate any particular left leg diagnosis.

Then, an April 2014 VA examination was performed, but again the VA examiner did not diagnose any left leg disorder.  Rather, only knee disabilities were diagnosed.  The VA examiner did not include any etiological opinion.  

In a May 2014 addendum medical opinion, the same VA examiner opined that "the condition claimed" is at least as likely as not related to the Veteran's active service.  It is not entirely clear, however, whether the VA examiner intended to opine that the Veteran had a left leg disorder (other than his left knee) related to his active service because no such disorder was diagnosed by him on examination in April 2014.  Therefore, this matter should be remanded for another VA medical opinion from the same VA examiner to clarify whether any left leg disorder, other than his service-connected left knee DJD, was found on VA examination, and if so, whether it is related to the Veteran's active service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion from the same VA examiner who performed the April 2014 VA examination and who provided the May 2014 addendum opinion to clarify whether the Veteran has a diagnosed left leg disorder other than his service-connected left knee DJD.  If so, the VA examiner should further opine as to whether it is "at least as likely as not" that the left leg disorder is related to his in-service truck incident.  The claims folder should be forwarded to the examiner for review.  A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

[NOTE:] The examiner is also asked to consider the Veteran's reports of left leg problems, including thigh pain, since service.  See, e.g., VA neurological treatment records, June 2011 and November 2011 (Philadelphia); Private medical opinion, Dr. S.L., August 2010.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.  

If the May 2014 VA examiner is not able to provide the requested opinion, obtain a new VA joints examination.

2.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


